ORDER
The Disciplinary Review Board having filed a report with the Court recommending that JOHN E. CALLAGHAN of WEST-FIELD, who was admitted to the bar of this State in 1985, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.8(a) (conflict of interest), RPC 1.15(c) (misappropriation of client funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And JOHN E. CALLAGHAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having considered the evidence in mitigation of discipline, particularly the respondent’s unfortunate mental illness, but nevertheless finding that the proofs did not rise to the level of In re Jacob, 95 N.J. 132, 137, 469 A.2d 498 (1984), sufficient to cause such “a loss of competency, comprehension, or will of a *183magnitude that could excuse egregious misconduct that was clearly knowing, volitional and purposeful;”
And good cause appearing;
It is ORDERED that JOHN E. CALLAGHAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in an, New Jersey financial institution maintained by JOHN E. CALLAGHAN, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN E. CALLAGHAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.